                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY



JAMES RICONDA,

                         Plaintiff,                   Civ. No. 19-1111 (KM)

                         v.                                 OPINION

US FOODS, INC., and JOHN DOES
1-5 and 6-10,

                         Defendants.



KEVIN MCNULTY, U.S.D.J.:
      This matter comes before the court on the motion of the defendant, US
Foods, Inc., to dismiss Counts 1, 2, and 3 of the complaint for failure to state a
claim upon which relief may be granted, pursuant to Fed. R. Civ. P. 12(b)(6).’
Because the Complaint fails to allege that the plaintiff, Mr. Riconda, had a
condition that was or was perceived as a disability, the motion to dismiss is
granted.
      I.     STANDARD
      Rule l2(b)(6) provides for the dismissal of a complaint if it fails to state a
claim upon which relief can be granted. The defendant, as the moving party,
bears the burden of showing that no claim has been stated. Animal Science
Products, Inc.   ti.   China Minmetals Corp., 654 F.3d 462, 469 n.Y (3d Cir. 2011).



      The complaint contains five counts. Count 4, a claim under the federal Family
& Medical Leave Act, has already been dismissed. Riconda ti. U.S. Foods, Civ. No. 18-
12238, 2018 U.S. Dist. LEXIS 216231 (D.N.J. Dec. 20, 2018). Count 5 is not an
independent claim, but a prayer for equitable relief based on “New Jersey law,”
presumably referring to Counts 1, 2, and 3, so it stands or falls with them. For present
purposes, then, the motion to dismiss Counts 1, 2, and 3 is directed to the only
remaining substantive counts in the complaint.




                                             1
For the purposes of a motion to dismiss, the facts alleged in the complaint are
accepted as true and all reasonable inferences are drawn in favor of the
plaintiff. New Jersey Carpenters & the Trustees Thereof a Tishman Const. Corp.
of New Jersey, 760 F.3d 297, 302 (3d Cir. 2014).
       Federal Rule of Civil Procedure 8(a) does not require that a complaint
contain detailed factual allegations. Nevertheless, “a plaintiffs obligation to
provide the ‘grounds’ of his ‘entitlement to relief requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will
not do.” Bell Ati. Corp. a Twombly, 550 U.S. 544, 555 (2007); see Phillips a
Cnty. ofAllegheny, 515 F.3d 224, 232 (3d Cir. 2008) (Rule 8 “requires a
‘showing’ rather than a blanket assertion of an entitlement to relief.” (citation
omitted)). Thus, the complaint’s factual allegations must be sufficient to raise a
plaintiffs right to relief above a speculative level, so that a claim is “plausible
on its face.” Twombly, 550 U.S. at 570; see also West Run Student Hous.
Assocs., LLC v. Huntington Nat. Bank, 712 F.3d 165, 169 (3d Cir. 2013).
       That facial-plausibility standard is met “when the plaintiff pleads factual
content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 652,
678 (2009) (citing Twombly, 550 U.S. at 556). While “[t]he plausibility standard
is not akin to a ‘probability requirement’      .   .   .   it asks for more than a sheer
possibility.” Id.

       II.    ALLEGATIONS OF THE COMPLAINT
       The plaintiff, James Riconda, was formerly employed by the defendant,
US Foods, Inc. (Cplt.   fl   1—2). He worked as a selector from June 15, 2015,
until US Foods terminated his employment on July 9, 2017. (Cplt.                    ¶   4).

       The initial events occurred during a work shift running from the night of
July 5 into the morning of July 6, 2017. On July 5, 2017, plaintiff became sick
at work and vomited in the bathroom. (Cplt.                 ¶   6). At around 12 midnight, he
advised his supervisor, Estino, that he had become sick, and Estino told him to
take a break. (Cplt.   ¶J   7—8). After the break, Mr. Riconda’s condition worsened;


                                            2
he vomited and had diarrhea. (Cplt.        ¶   9). At around 1:30 a.m. (it was now the
morning of July 6), he told the night manager, Frank Conrad, that he was
going to the emergency room, despite having no sick days left to use. Conrad
said it was okay to leave. (Cplt.   ¶11   10-12).
        At the hospital, Mr. Riconda was diagnosed with “a virus” and was told
not to return to work until July 9, 2017. Therefore, on July 6, 2017, Mr.
Riconda called in sick and said he would return with a doctor’s note on July 9,
2017. (Cplt.   ¶   14). On July 9, 2017, he returned to work and gave the doctor’s
note to Mr. Conrad, who stated “okay.” (Cplt.         ¶   15).
        The next day, July 10, 2017, Conrad called Riconda into his office and
terminated his employment based on his absence from July 7—9, 2017. The
termination became official on July 11, 2017.
        The complaint alleges that, because of catching this virus, Mr. Riconda
was disabled and perceived as disabled within the meaning of the New Jersey
Law Against Discrimination (NJLAD). (Cplt.           ¶f   19—20).
        The counts of the complaint relevant to this motion are as follows:
        Count 1 Disability discrimination (New Jersey Law Against
                   Discrimination (“NJLAD”))
        Count 2 Perception-of-disability discrimination (NJLAD)
        Count 3 Failure to accommodate (unspecified, but presumably including
                   NJLAD)
        This state-law case was removed to federal court based on the parties’
diverse citizenship and an amount in controversy exceeding $75,000. 28 U.S.C.
§   1332(a).
        III.   DISCUSSION
        Commonly, a discriminatory-discharge case may require a full factual
record in which the employer’s motivations, the actual basis for the discharge,
the practicability of an accommodation, and so on may be explored. This is the
comparatively uncommon case that may be disposed of on threshold grounds.
The plaintiff alleges disability-based discrimination. His claim fails for lack of
an allegation of a disability.

                                                3
      The elements of a claim of discriminatory discharge under the NJLAD are
as follows:
      [P]laintiff must demonstrate: (1) that plaintiff is in a protected
      class; (2) that plaintiff was otherwise qualified and performing the
      essential functions of the job; (3) that plaintiff was terminated; and
      (4) that the employer thereafter sought similarly qualified
      individuals for that job. Clowes v. Tenninix Int’l, Inc., 109 N.J. 575,
      596—97, 538 A.2d 794 (1988).

Victor v. State, 203 N.J. 383, 409, 4 A.3d 126, 141 (2010). “jFJor claims of
disability discrimination, the first element of the prima facie case, that plaintiff
is in a protected class, requires plaintiff to demonstrate that he or she qualifies
as an individual with a disability, or who is perceived as having a disability, as
that has been defined by statute.” 203 N.J. at 410, 4 A.3d at 142.
      To set forth a claim under NJLAD, then, a complaint must allege the
reality or perception of a “disability” within the meaning of the statute.2
      The statute defines a disability as follows:
      q.”Disability” means physical disability, infirmity, malformation or
      disfigurement which is caused by bodily injury, birth defect or
      illness including epilepsy and other seizure disorders, and which
      shall include, but not be limited to, any degree of paralysis,
      amputation, lack of physical coordination, blindness or visual
      impediment, deafness or hearing impediment, muteness or speech
      impediment or physical reliance on a service or guide dog,


2      A reasonable accommodation/retaliation claim, too, depends on a threshold
allegation of a disability:
       To state a claim for retaliation under the ADA or NJLAD, Plaintiff must
       first show 1) that she requested a reasonable accommodation, 2) that she
        suffered an adverse employment action, and 3) a causal connection
        between the two events. See, e.g., Williams v. Phila. Hous. Auth. Police
        Dept, 380 F.3d 751, 759 (3d Cir. 2004). As Plaintiff cannot show she is
        disabled, her request for accommodation is unreasonable and her
        retaliation claims fail.
Adesanga u. Novartis Phann. Corp., No. 213CVOS564SDWSCM, 2016 WL 4401522, at
*7 (D.N.J. Aug. 15, 2016) (emphasis added), affd, 755 F. App’x 154 (3d Cir. 2018).




                                         4
      wheelchair, or other remedial appliance or device, or any mental,
      psychological or developmental disability, including autism
      spectrum disorders, resulting from anatomical, psychological,
      physiological or neurological conditions which prevents the normal
      exercise of any bodily or mental functions or is demonstrable,
      medically or psychologically, by accepted clinical or laboraton
      diagnostic techniques. Disability’ shall also mean AIDS or HIV
      infection.

N.J. Stat. Ann.   § 10:5-5(q).
      Thus, the term “disability” includes “two specific categories”:
      physical and non-physical. Nguyen u. Wal—Mad, 2013 WL
      3222498, *6 (D.N.J. Jun.25, 2013). “To meet the physical
      standard, a plaintiff must prove that he ... is (1) suffering from
      physical disability, infirmity, malformation or disfigurement; (2)
      which is caused by bodily injury, birth defect or illness ....“ Id.
      Expert medical evidence is required if “the existence of a handicap
      is not readily apparent     “ Id.




Photis u. Sears Holding Corp., No. 1 1-CV-6799 JAP, 2013 WL 3872519, at *5
(D.N.J. July 25, 2013).
      The definition of a disability is concededly broad. But a stomach virus,
resulting in a work absence of 2½ to 3 days—a very common human
experience—is simply not in the same league as the conditions listed in the
statute. As alleged, it appears to have been nothing more than a transient bout
of flu, not meaningfully related to any “physical disability, infirmity,
malformation or disfigurement.       .   .   which is caused by bodily injury, birth
defect or illness.” The case law is in accord with that commonsense
conclusion.3
      Thus, in McCoy v. Port Libede Condo Ass’n#l, mc, Civ. No. 02-1313,
2003 WL 23330682 (D.N.J. Sept. 12, 2003) (Debevoise, J.), the plaintiff



       I do not suggest, by the way, that a disability need be immutable or severe. See
Conoshenti a Pub. Sew. Flee. & Gas Co., 364 F.3d 135, 150 (3d Cir. 2004) (citing case
law examples of disability’ during period of recovery from surgery or injury). The illness
here, however, is a garden-variety ailment that was not merely temporary but truly
transient.



                                                 5
experienced abdominal pain, called in sick and went to the emergency room,
where she was diagnosed with “possible cystitis” and allegedly advised to stay
in bed for a few days. Under the then-current definition of “handicapped”
under the NJLAD, Judge Debevoise found, a bladder infection would be
unlikely to qualify.
      In Photis, supra, the plaintiff suffered from a seizure and was admitted to
the hospital overnight on February 7, 2011. The diagnosis was equivocal. On
February 9 he returned to work, presenting a copy of his hospital release form.
This, wrote Judge Pisano, did not amount to a prima facie case of a “disability”
within the meaning of NJLAD; there were no indications that it was “anything
more than ‘a condition of limited duration’ or a ‘temporary emergency
situation.’ Spagnoli v. Brown & Brown Metro, Inc., 2007 WL 2362602, g (D.N.J.
Aug. 15, 2007).” Photis, 2013 WL 3872519, at *6.
      I turn to the “perceived disability” prong of Mr. Riconda’s claim.
       “NJLAD protects employees who are          perceived to be disabled
                                                     ...


      from adverse employment action           Glenn v. Lawrence Twp. Police
                                             ....“


      Dept, 2012 WL 933335,       *7 (D.N.J. Mar.20, 2012). “In order to
      demonstrate that a plaintiff is ‘perceived to have’ a disability, the
      plaintiff must show that the employer ‘entertain[ed] misperceptions
      about the [plaintiflj, either believing that the individual has a
      substantially limiting impairment that he or she does not have or
      that the individual has a substantially limiting impairment when,
      in fact, the impairment is not as limiting as the employer believes.”’
      ‘a.
Photis, 2013 WL 3872519, at *7
      The “perceived” disability is alleged here as a legal conclusion, without
supporting facts. The Complaint does not state that the employer mistakenly
believed that this stomach bug was indicative of a more serious condition. It
does not allege that the employer jumped to the conclusion, for example, that
the plaintiff would be out of work for an extended period of time. Mr. Riconda
did return to work after   2’/2   to 3 days, as the employer well knew. Stomach flu
is not a condition, such as epilepsy, that trails behind it a history of myths,




                                            6
misconceptions, or prejudices. Indeed, virtually everyone has suffered from
something similar at one time or another.
      This complaint, as pled, does not contain enough factual material to
establish that this ordinary ailment was, or was perceived as, a disability
within the meaning of NJLAD. The plaintiff may perceive his dismissal as
unfair or arbitrary, but I cannot find that he has successfully alleged that it
resulted from disability discrimination.


                                   CONCLUSION
      For the reasons stated above, the defendant’s motion to dismiss Counts
1, 2, and 3 of the Complaint is granted. Despite prior opinions having been
filed in this case, this is the first time that the sufficiency of the NJLAD
allegations has been tested. The dismissal is therefore without prejudice to the
filing, within 30 days, of a properly supported motion to amend the Complaint.



Dated: September 6, 2019



                                               Hon. Kevin McNulty        (J
                                               United States District Judge




                                           7
